DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed March 29th, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that the cited art does not rotate is not found persuasive.  The device of Vercelloti can and is manually moved by the operator that can be a rotational reciprocating movement.  Additionally, the Examiner notes that the drill bit need only be angularly oscillated or rotationally reciprocated, as the claim does not require both movements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 9-16 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
In light of Applicant’s arguments that the entire body is angularly oscillated about the longitudinal axis is new matter as there is no teaching of the drill body oscillating angularly with respect to the longitudinal axis.  Additionally, there is no support for the oscillation or rotationally reciprocating of the drill bit does not occur in a plane perpendicular to the longitudinal axis.   	Claims 10-16 and 18-21 and 23-25 are rejected under 35 U.S.C. 112(a) as they depend from a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vercellotti et al. (US 2010/0167235).
 Regarding claims 9, Vercellotti et al. disclose a surgical method comprising providing a drill bit (3 or alternatively 103) having a plurality of at least partially 
Regarding claim 21, Vercellotti et al. disclose that the repetition or oscillation frequency of the angular oscillating or rotational reciprocating of the drill bit is no more than a 5-10 times per second (this is achieved as the user manually controls the level of oscillating or reciprocating of the drill bit).

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vercellotti et al. (US 2010/0167235) in view of Young et al. (US 2011/0278988).
 	Regarding claims 11 and 12, Vercellotti et al. disclose the claimed invention except for the teaching of the ultrasonic vibrations include torsional waves and that the longitudinal compression waves and the torsional waves are applied simultaneously.   	Young et al. teach the use of an ultrasonic cutting tool ( , figure ) which produces both longitudinal compression wave (¶70) and torsional waves (¶70) which are applied simultaneously (¶70) as this allows for the added benefit of cutting the target tissue with different ultrasonic vibrations yielding a cut.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the method of Vercellotti et al. to include ultrasonic vibrations of both torsional waves and longitudinal compression waves that are applied simultaneously as taught by Young et al. as this allows for the added benefit of cutting the target tissue with different ultrasonic vibrations yielding a cut.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775